Title: General Orders, 2 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh March 2d 1783
                            Parole Kendal.
                            Countersigns Lancaster Marblehead
                        
                        For the day tomorrow Major Gibbs.
                        For duty the Hampshire regiment.
                        The Commander in Chief approves the subsequent regulations proposed by the General and other officers who
                            assembled with the Quarter Master General yesterday in consequence of the orders of the 28th of February, and directs them
                            to be carried into execution.
                        1st
                         That there shall be but one Sutler to a Brigade.
                        2d That a Licence to suttle shall be given only on the joint recommendation of The Commanding officers of the
                            Corps in a Brigade, approved of by the General or officer commanding it.
                        3d That the Commanding officer of each brigade shall weekly, or oftener when he thinks it necessary appoint a
                            Committee of officers to examine the qualities and prices of the stores of the Sutlers to the brigade, and report the
                            same to him; that any abuses may be discovered and corrected and that the Commandants of Brigades shall compare these
                            reports and take the necessary measures for preventing thereafter any unequal and unreasonable Charges which on such
                            comparison shall appear.
                        4th
                         That the officers of Police shall daily visit the Sutlers quarters, to discover and report any disorderly
                            practices; which reports shall be by them made to the Commanding officers of their Corps and by the latter to the
                            Commandants of their Brigades.
                        5th
                         That no Sutler be permitted to sell any mixed Liquors.
                        6th
                         That all Sutlers who shall not be Licensed in the manner above required, be compelled to leave the Army
                            within twenty days after the publication of these regulations on pain of Forfeiting the remaining stores: but during those
                            twenty days to be permitted to sell their stock on hand.
                        7th
                         That the regimental paymasters be forbidden to pay the order of any Noncommissioned officer or soldier,
                            unless the same shall be certified by the Commanding officer of his regiment or corps to have been given with his
                            approbation.
                        8th
                         That there shall be two Market places: One near the interval between the York and Jersey Brigades. and one
                            near the Public building.
                        9th
                         That Wednesday and saturday in every week be market days, and as such duly Advertised for the information of
                            the Inhabitants.
                        10th That all payments of the soldiers wages be made on Fridays.
                        The regimental Paymasters will apply to the Deputy Paymaster General for the weekly allowances of Pay for the
                            Noncommissioned officers and soldiers on the following days viz. those of the Massachusetts Line on Wednesdays those of
                            the Newhampshire—New Jersey—New York Lines and Maryland Detachment on thursday’s—The Garrison of Westpoint and other corps
                            not above enumerated on Fridays—The payments to commence this week and to be kept up so long as the supply of Cash shall
                            be furnished.
                    